Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 11/9/21 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/21.
	In that a process is the invention that has been elected by applicants and in order to expedite prosecution, claims have been treated as if the language “mixing and reacting” is present after “comprising” in line 1 of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fatutto (4,120,834) in view of Liemenstoll et al.(2010/0210748).
	Fatutto discloses methods for forming rigid foams by mixing and reacting (i.) polyol(s) prepared from crude MDI ( a pMDI that includes diisocyanates) and polyol(s), including particularly diethylene glycol, in amounts as defined by claim 8, (ii.) flame retardant (tris-chloroethyl phosphate), in amounts as defined by claim 10, (iii.)blowing agent (trichlorofluoromethane), catalyst (dimethylcyclohexylamine & trimethylamine & potassium acetate), conventional polyols if needed, and an isocyanate component, including those as claimed by claim 11, added at excess, sufficient to meet the Index values of claim 9 (column 1 line 49 – column 2 line 26, Examples 2-6 and claims).  Owing to the closeness of the make-up between the diurethane diols of Fatutto and the instant claims, difference in the patentable sense is not seen to be evident in the manner in which they are describe to be formed by claim 7.
	Fatutto differs from applicants’ claims in that it does not particularly define specific conventional polyols to be utilized in the preparations of its disclosure.  However, Liemenstoll et al. discloses polyols  as defined by component A1.2 of applicants’ claims, including those in overlap with those defined by claims 2-5, for use in making polyurethane foams that include rigid foams (see abstract, and paragraphs [0037]-[0048]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the additional conventional polyether, polyester and/or polycarbonate polyols of Liemenstoll et al. in the preparations of Fatutto for the purpose of achieving acceptably developed foam products in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Furthermore, it is noted that the polyols of paragraph [0047] of Liemenstoll et al. offer overlap with component A1.1 of applicants’ claims, and operation within these selections to any degree necessary would have been obvious for the purpose of achieving acceptably developed foam products in order to arrive at the processes of applicants’ claims   with the expectation of success in the absence of a showing of new or unexpected results.
s 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SU-1,121,973 in view of Fatutto (4,120,834).
 SU-1,121,973 discloses the manufacture of fire and flame resistant rigid polyurethane foams with good impact resistance for cladding facades, wherein the isocyanate-reactive component is made from a diurethane diol glycols, as well as MDI, TDI, or p-MDI, and the polyether polyol also contains
trichlorofluoromethane as a blowing agent, catalysts such as tertiary amines, including triethylamine (TEA) or organometallic compounds, a silicone compound as a surface-active additive and a polyisocyanate component including TDI, p-MDI, MDI or equivalent mixtures (see abstract, as well as, the entire document).  Owing to the closeness of the make-up between the diurethane diols of SU-1,121,973 and the instant claims, difference in the patentable sense is not seen to be evident in the manner in which they are describe to be formed by claim 7. 
	SU-1,121,973 differs from applicants’ claims in that it does not particularly require flame retardants. However, Fatutto discloses recognition of the use of (tris-chloroethyl phosphate), a known flame retardant, in rigid urethane based foam preparations as claimed, as well as in amounts as defined by claim 10 (see examples 5 &6).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the fire retardant of Fatutto in the amounts disclosed by Fatutto in the preparations of SU-1,121,973 for the purpose of imparting its recognized flame retardancy in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/                Primary Examiner, Art Unit 1765